DETAILED ACTION
	This Office Action, based on application 16/832,096 filed 27 March 2020, is filed in response to applicant’s amendment and remarks filed 12 August 2022.  Claims 27, 28, and 39-42 have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s remarks, filed 12 August 2022 in response to the Office Actions mailed 12 May 2022, have been fully considered below.
	Claim Objections
The Office withdraws the previously issued objection in view of applicant’s amendment and remarks.
	Claim Rejections under 35 U.S.C. § 103
The applicant traverses the prior art rejection to Claims 27, 39, and 41 alleging cited prior art fails to disclose “storing the full version of the first image file in the low-speed storage device” and “storing the stub file version of the first image file in a high-speed storage device”.  Applicant’s remarks are silent as to why the applicant alleges cited prior art does not teach or suggest the recited limitations.  The Office maintains ARAKI discloses the cited limitations for reasons presented in the prior art rejection below.  Furthermore, the Office respectfully notes ARAKI clearly depicts the recited limitation in Figure 1 which illustrates Stub File 112a stored in Primary Storage 110 and File 122a stored in Secondary Storage 120.  ARAKI at ¶ [0013] further states “For convenience as used herein, a faster tier will sometimes be referred to as a disk (or primary storage) and a relatively slower storage tier will sometimes be referred to as a tape (or secondary storage)” thus associating primary storage with high-speed storage and secondary storage with low-speed storage.

The applicant traverses the prior art rejection to Claim 28, 40, and 42 alleging cited prior art fails to disclose “responsive to the determination that the second caller is not registered with the DL application, returning the full version of {the} first image file from the high-speed storage device to a device used by the second caller”. Again, applicant’s remarks are silent as to why the applicant alleges cited prior art does not teach or suggest the recited limitations.   While the Office maintains LIN teaches that a user or application may receive either a stub file or a full version file based on permissions associated with the user and MU teaches that users may be designated (or ‘registered’) in exclusion lists to restrict access to data, cited prior art may not explicitly disclose the application is a deep learning application.  New grounds of rejection in view of POUPET are cited for disclosing the use of thumbnails constructed and accessed in prediction algorithms using deep learning methods.

Claim Objections
The following claim is objected to due to informalities:
Claims 27, 39, and 41:  Lack of antecedent basis of the term “the stub file image file”.  Antecedent basis is provided for “the stub file version of the first image file”.
Claims 27, 39, and 41: “having a smaller data volume that the full version of the first image file” should be “having a smaller data volume than the full version of the first image file”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 39 and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
The claims are directed to a computer program product comprising “a set of storage device(s)” with computer code stored therein.  As noted in the rejection to (now cancelled) Claims 31-34 in the Office Action mailed 24 February 2022, ¶[0019] of the specification states “A ‘storage device’ is hereby defined to be anything made or adapted to store computer code in a manner so that the computer code can be accessed by a computer processor”.  While the specification further defines what a “storage device” typically includes, the specification does not further limit the term beyond the recited definition.  Provided applicant’s explicit definition of a “storage device”, the broadest reasonable interpretation of the term may include forms of transitory propagating signals per se.
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.  Further see the USPTO Official Gazette (1351 OG 212) notice titled “Subject Matter Eligibility of Computer Readable Media" dated 23 February 2010 by Director Kappos.  The Office notes ¶[0018] of the specification provides for a definition of a “computer readable storage medium” including a statement that disavows the medium for being construed as transitory signals per se.  As such, directing the computer program product to comprise one or more “computer readable storage medium” with the computer code stored thereon would also avoid the rejection.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 27, 28, and 39-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over ARAKI et al (US PGPub 2018/0018089) in further view of LIN (US PGPub 2016/0357978), MU et al (US PGPub 2004/0083202), and POUPET et al (US PGPub 2020/0249844).

With respect to Claims 27, 39, and 41, ARAKI discloses a method/product/system comprising: 
receiving, by a low-speed storage device, a full version of a first image file (Fig 2, S210 – Receive request to migrate data file from primary storage to secondary storage {analogous to low-speed storage device}; ¶[0025] – data comprises image files; ¶[0035] – the data file is migrated to secondary storage and is deleted from primary storage; ¶ [0013] – “a relatively slower storage tier will sometimes be referred to as a tape (or secondary storage)”);
storing the full version of the first image file in the low-speed storage device (¶[0035] – the data file is migrated {thus ‘stored’} to secondary storage and is deleted from primary storage);
generating a stub file version of the first image file, with the stub file image file having a smaller data volume that the full version of the first image file (Fig 2, S220 – Invoke primary data extraction function to determine primary data within data file and S230 – Insert primary data into stub file; S220 and S230 happen in response to S210);
storing the stub file version of the first image file in a high-speed storage device (¶[0034] – the stub file is stored on primary storage; ¶ [0013] – “a faster tier will sometimes be referred to as a disk (or primary storage)”);
receiving a first read request from a first caller (¶[0040] – An application program {‘first caller’} may invoke a function, via an API in the HSM system, to retrieve {‘read request’} or store primary data of a target file); and
returning the stub file version of the first image file from the high-speed storage device to the application (¶[0043] – The API may receive the primary data from the HSM system and forward the primary data to the requesting application if the stub file includes the primary data of the target data file).
ARAKI may not explicitly disclose determining that the first caller is registered with a deep learning (DL) application; and responsive to the determination that the first caller is registered with the DL application, returning the stub file version of the first image file.
However, LIN discloses determining the first caller; and responsive to the determination of the first caller, returning the stub file version of the first image file (¶[0024] – a user may select a stub file for access to a data file via a virtualized control and management application.  Depending on the permissions granted to the user, the user may access the stub file {for reading} and/or access the data file {from the cloud server or ‘low-speed storage device}).
ARAKI and LIN are analogous art because they are from the same field of endeavor of data management of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of ARAKI and LIN before him or her, to modify the storage management system of ARAKI to include permissions control as taught by LIN.  A motivation for doing so would have been to allow different levels of access {e.g. partial access via access to stub files only and/or full access to data files} while restricting access to other individuals thus controlling access to sensitive information (Abstract).  Therefore, it would have been obvious to combine ARAKI and KRUK to obtain the invention as specified in the instant claims.
ARAKI and LIN may not explicitly disclose wherein determining the first caller is determining that the first caller is registered with a deep learning application.
However, MU discloses wherein determining the first caller is determining that the first caller is registered with an application (Fig 4, Exclusion Lists 406; ¶[0023] – certain users, groups, and programs may be restricted from performing recall or demigration of data; ¶[0035] – the term “program” may refer to an application; ¶[0081] – access to a recall operation may be controlled based upon the exclusion list information).
ARAKI, LIN, and MU are analogous art because they are from the same field of endeavor of data management of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of ARAKI, LIN, and MU before him or her, to modify the storage management system controlling access based on user identity of the combination of ARAKI and LIN to include application exclusion lists controlling access based on programs as taught by MU.  A motivation for doing so would have been to prevent certain applications from accessing full file contents reducing network bandwidth (¶[0010-0011]).  Therefore, it would have been obvious to combine ARAKI, MU, and LIN to obtain the invention as specified in the instant claims.
ARAKI, LIN, and MU may not explicitly disclose wherein the application is a deep learning application.
However, POUPET discloses wherein the application is a deep learning application (¶[0106] – management of data storage may comprise a prediction algorithm utilizing deep-learning methods).
ARAKI, LIN, MU, and POUPET are analogous art because they are from the same field of endeavor of data management of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of ARAKI, LIN, MU, and POUPET before him or her, to modify the application of the combination of ARAKI, LIN, and MU to include deep learning methods as taught by POUPET.  A motivation for doing so would have been to analyze user habits to determine priority of data to be stored locally to reduce bandwidth costs, to which the data may be further stored in reduced qualities to allow minimal use of the file (¶[0051-0057]).  Therefore, it would have been obvious to combine ARAKI, LIN, MU, and POUPET to obtain the invention as specified in the instant claims.

	With respect to Claims 28, 40, and 42, ARAKI, LIN, MU, and POUPET disclose the method/product/system of each respective parent claim.
	ARAKI further discloses receiving a second read request from a second caller (¶[0040] – An application program {‘first caller’} may invoke a function, via an API in the HSM system, to retrieve {‘read request’} or store primary data of a target file); and returning the full version of the first image file from the high-speed storage device to a device used by the second caller (¶[0042] – in response to a data request, the HSM system recalls the target data file from secondary storage; ¶[0043] – the user or application receives the primary data through the API).
LIN discloses determining the second caller; and responsive to the determination of the second caller,  returning the full version of the first image file (¶[0024] – a user may select a stub file for access to a data file via a virtualized control and management application.  Depending on the permissions granted to the user, the user may access the stub file {for reading} and/or access the data file {from the cloud server or ‘low-speed storage device’}).
MU discloses wherein determining the second caller is determining that the second caller is not registered with an application (Fig 4, Exclusion Lists 406; ¶[0023] – certain users, groups, and programs may be restricted from performing recall or demigration of data; ¶[0035] – the term “program” may refer to an application; ¶[0081] – access to a recall operation may be controlled based upon the exclusion list information).
POUPET discloses wherein the application is a deep learning application (¶[0106] – management of data storage may comprise a prediction algorithm utilizing deep-learning methods).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137